Citation Nr: 0029713	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-13 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from July 1959 to July 
1963.  

This matter arose from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
hearing loss and tinnitus.  The veteran filed a timely 
appeal, and the case was referred to the Board of Veterans' 
Appeals (Board) for resolution.


REMAND

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§  1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
(Hz) is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz are 26 decibels dB or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999).

VA is obligated under 38 U.S.C. § 5107 to assist the claimant 
in developing the facts pertinent to the claim.  Recent 
legislation has modified this statute and that modification 
significantly impacts the VA's handling of claims for service 
connection.  On October 30, 2000, the President signed into 
law a bill containing the "McCain Amendment."  This provision 
rewrites 38 U.S.C. § 5107, to eliminate the requirement that 
a claim be well grounded before the VA had a duty to assist.  
The change effectively amplifies the duty to assist.  Such 
assistance shall include requesting information and providing 
a medical examination when such examination may substantiate 
entitlement to the benefits sought.  The VA may decide a 
claim without providing assistance under this subsection when 
no reasonable possibility exists that such assistance will 
aid in the establishment of entitlement.  See Floyd D. Spence 
National Defense Authorization Act for FY 2001, Pub. L. No. 
106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. § 
5107(a)).

The veteran was an aircraft mechanic who serviced the Blue 
Angels jets in service.  The record shows that he has hearing 
loss for VA purposes.  The record also contains an opinion 
from a VA examiner rendered in June 1999 which indicates that 
the veteran's tinnitus and hearing loss are as likely as not 
due to acoustic trauma in service, given the high intensity 
of aircraft noise.  The veteran reported to that examiner 
that he had had hearing loss since the 1950's associated with 
his service with the Blue Angels.  The examiner who rendered 
the opinion did not review the veteran's claims file.  In the 
claims file are reserve service medical records which are 
replete with reference to no hearing loss on whispered voice 
tests.  Negative tests were noted in 1979, 1981, 1982, 1984, 
1985, 1986, and 1987.  During those years, the veteran 
repeatedly responded negatively to the question of whether he 
had hearing loss in his annual medical examinations.  

Although the Board recognizes that the record contains a VA 
examination, it is uncontroverted that this examination is 
based on a reported history that contradicts evidence in the 
claims folder.  This conflict tends to diminish the probative 
value of the 1999 opinion.  Therefore, the Board believes 
that an additional examination and opinion could be helpful.  
This is particularly true given that the duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Thus, a thorough audiology examination to evaluate the exact 
nature and etiology of any hearing loss and tinnitus is 
recommended.  

In view of the VA's duty to assist as recently restated by 
Congress, the Board finds that consideration on the merits at 
this time prior to RO review and development could result in 
prejudice to the veteran.  As such, in light of the recent 
amendment, the Board believes that additional development 
would be helpful.  

Therefore, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological evaluation to determine the 
nature and severity of his hearing loss 
and tinnitus, if present.  The veteran's 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  The evaluation 
should include all relevant tests.  The 
examiner must note the presence or 
absence of tinnitus.  The examiner should 
be asked to determine whether there is 
hearing loss and tinnitus that is as 
likely as not related to acoustic trauma 
in service.  

2.  The RO should review the examination 
report to determine if it is in 
compliance with this Remand.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action. 

3.  The RO should then readjudicate the 
issues of entitlement to service 
connection for hearing loss and tinnitus.  
If any benefit sought remains denied, the 
veteran and his representative should 
then be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The appellant has the 
right to submit additional evidence and argument 

on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



 


- 5 -


